Citation Nr: 0011415	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  97-30 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a heart disorder, 
diagnosed as Wolff-Parkinson-White syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from July 1981 to 
July 1984.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The veteran's original claim for service connection for a 
heart disorder, diagnosed as Wolff-Parkinson-White syndrome, 
was denied in a October 1994 rating action.  He was notified 
of the decision and did not perfect an appeal; under the law, 
the decision became final.  The present appeal arises from a 
March 1997 rating action, which determined that new and 
material evidence had not been presented to reopen the claim 
for service connection for a heart disorder.  The veteran 
filed an NOD in July 1997, and the RO issued an SOC that same 
month.  The veteran filed a substantive appeal in September 
1997.  In January 1998, the veteran testified before a 
hearing officer at the VARO in Columbia.  A supplemental 
statement of the case (SSOC) was issued in April 1998.  A 
subsequent SSOC was issued in July 1998.  Thereafter, the 
veteran's appeal came before the Board, which, in an August 
1999 decision, remanded the appeal to the RO for additional 
development.  An SSOC was issued in September 1999.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Service connection for a heart disorder was denied in an 
October 1994 rating decision; the veteran did not appeal 
the decision and, under the law, it became final.  

3. The evidence introduced into the record, since the October 
1994 rating decision which denied service connection for a 
heart disorder, is cumulative of evidence previously 
considered or does not bear directly and substantially 
upon the specific matter under consideration, and is not, 
by itself or in connection with evidence previously 
assembled, so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The evidence submitted since the previous final decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for a heart disorder, diagnosed as 
Wolff-Parkinson-White syndrome, is not reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records does not 
reveal any complaints or findings with respect to a heart 
disorder.  During a separation medical examination in July 
1984, in the Report of Medical History, the veteran reported 
that he did not know whether he suffered from heart trouble.  
In the Report of Medical Examination, upon clinical 
evaluation, there were no complaints or findings referable to 
a heart disorder or any heart-related disease.  

Thereafter, in July 1994, the veteran submitted to the RO a 
VA Form 21-526 (Veteran's Application for Compensation or 
Pension), in which he filed, inter alia, a claim for service 
connection for a heart disorder.  

In August 1994, the RO received a VA Medical Center (VAMC) 
Washington discharge summary, dated in March 1994.  The 
summary noted the veteran's report that his problems had 
begun five years previously when he had developed occasional 
episodes of dizziness, weakness, shortness of breath, and 
palpitations.  He reported that he had gone to an emergency 
room in December 1992 and was diagnosed with tachycardia, and 
was subsequently converted to normal sinus rhythm with 
Verapamil.  The veteran indicated that, since that time, he 
had suffered from occasional episodes of dizziness.  The 
summary noted that, during his hospital course, cardiac 
testing did not reflect any abnormality.  The discharge 
diagnosis was arrhythmia.  

In an October 1994 rating decision, the veteran's claim was 
denied.  The RO determined that the veteran's heart condition 
had manifested itself sometime after service, and that there 
was no medical evidence associating it with his active 
service.  In November 1994, the veteran was notified of that 
decision, and his right to appeal.  No appeal was filed, and 
the decision became final.  

In February 1997, the veteran submitted to the RO a VA Form 
21-4138 (Statement in Support of Claim), in which he 
requested that his claim for a heart disorder be reopened.  
The veteran also reported that he had undergone heart 
operations at Walter Reed Army Hospital and at the VAMC in 
Oklahoma City.  He further reported that he suffered from 
Wolff-Parkinson-White syndrome.  

Thereafter, in January 1998, the RO received VAMC Charleston 
medical records, dated from April 1994 to October 1997.  
These records documented the veteran's undergoing numerous 
cardiac-related tests.  In particular, a September 1996 ECG 
(electrocardiogram) revealed a normal sinus rhythm and 
nonpathologic sinus tachycardia (ST) elevation (early 
repolarization).  A January 1997 ECG/Holter Monitor revealed 
a sinus rhythm rate range of 49-115 per minute, and 
infrequent unifocal premature ventricular contractions.  A 
ECG/Holter Monitor in February 1997 revealed sinus rhythm 
approximate rate range of 51 to 100 per minute, occasional 
premature ventricular contractions, and infrequent premature 
atrial contractions.  An ECG in June 1997 was reported 
normal.   

Also in January 1998, the veteran testified before a hearing 
officer at the VARO in Columbia.  He reported that, while in 
service, he had experienced a rapid heart rate and a sick 
feeling in his stomach quite regularly during exertion, but 
he never sought medical treatment.  He reported that, after 
service, he had been diagnosed with Wolff-Parkinson-White 
syndrome in 1993, and that, prior to that, his condition had 
been treated as anxiety attacks.  The veteran stated that he 
had been told that long physical hours and heavy stress 
levels, which he reported had occurred in service, could 
bring on the syndrome.  In addition, the veteran testified 
that he had undergone three surgeries on his heart associated 
with treatment for Wolff-Parkinson-White syndrome, and that 
the condition limited his ability to do anything strenuous.  

In September 1999, the RO received additional medical records 
from the Charleston VAMC.  These included records associated 
with the veteran's treatment at the VAMC's in Washington, 
Clarksburg, and Oklahoma City, dated from March 1994 to July 
1998.  Many of these records were duplicative.  In 
particular, a December 1994 discharge summary reflected the 
veteran having undergone a radio frequency catheter ablation.  
It was reported that the veteran had had a history of 
recurrent ventricular tachycardia since 1986, which was 
precipitated by stress and exertion but could also occur at 
rest.  The veteran was also noted to have undergone radio 
frequency catheter ablation in March 1994, which had been 
unsuccessful.  In addition, a February 1996 ECG was reported 
normal, and a March 1996 ECG revealed sinus brachycardia.  A 
March 1998 treatment record noted an assessment of Wolff-
Parkinson-White syndrome, status post ablation.  An April 
1998 myocardial perfusion test revealed a normal myocardial 
perfusion and normal ejection fraction.  An April 1998 ECG 
revealed, at rest, a normal sinus rhythm, and, under stress, 
sinus tachycardia with no ischemic changes.  


II.  Analysis

The veteran was previously denied service connection for a 
heart disorder, in an October 1994 rating decision.  He did 
not file an appeal, and the decision became final.  In order 
to reopen his claim, the veteran must present new and 
material evidence with respect thereto.  38 U.S.C.A. § 5108.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the October 1994 RO decision, we must first 
note that the United States Court of Appeals for Veterans 
Claims had previously held that the Secretary of Veterans 
Affairs, and, on appeal, the Board, were required to perform 
a two-step analysis when a claimant sought to reopen a claim 
based upon new evidence.  First, it was to be determined 
whether the evidence was "new and material."  Second, if 
the Board determined that the claimant had produced new and 
material evidence, the claim was reopened and the Board 
evaluated the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 
Vet.App. 144 (1991).  Whether the new evidence was 
"material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, ___ F.3d ___, No 99-7019, slip op. at 7 (Fed. Cir. Feb. 
15, 2000) ("nothing in Hodge suggests that the understanding 
of "newness" as embodied in the first prong of the Colvin 
test is inadequate or in conflict with the regulatory 
definition of new and material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim of service connection for 
a heart disorder, diagnosed as Wolff-Parkinson-White 
Syndrome, is that which has been submitted since the RO 
entered its decision on this matter in October 1994.  

Evidence submitted since the final RO decision entered in 
1994 includes:

1. VAMC Charleston, Clarksburg, Washington, and 
Oklahoma City medical records, dated from March 
1994 to July 1998.  
2. Transcript of January 1998 personal hearing.  

After a review of the record, the Board finds that none of 
the evidence added to the file since October 1994 constitutes 
new and material evidence sufficient to warrant reopening the 
veteran's claim for a heart disorder.  In reaching this 
conclusion, we note that the VA medical records, while 
reflecting treatment for a heart disorder, do not relate the 
veteran's diagnosed Wolff-Parkinson-White syndrome to active 
service.  Furthermore, the veteran's lay assertions, which 
are documented in his personal hearing transcript, although 
they are, no doubt, sincerely felt, do not constitute 
competent medical evidence sufficient to reopen a claim.  See 
Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

In summary, the Board finds that the evidentiary items are 
not new and material, based upon the fact that they do not 
bear directly and substantially upon the specific matter 
under consideration, as required by 38 C.F.R. § 3.156(a).  
That is, they do not provide competent medical evidence that 
the veteran's heart disorder, diagnosed as Wolff-Parkinson-
White syndrome, is etiologically attributable to service.  We 
note that none of the medical evidence received since the 
previous final rating decision, in 1994, changes the previous 
analysis in any way.  

Therefore, under the facts of this case, it does not appear 
that the Board should reach the final criterion of well-
groundedness in the regulation; however, assuming it could be 
applied, we would be compelled to point out that, for the 
same reasons discussed above (e.g., a lack of medical nexus 
evidence), the newly submitted evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See Bostain v. West, 11 Vet.App. 124, 
127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); see also Carbino v. Gober, 10 Vet.App. 507, 510 
(1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999).  We thus conclude that new and material evidence 
to reopen the veteran's claim for a heart disorder, diagnosed 
as Wolff-Parkinson-White Syndrome, has not been presented.  

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claim of 
entitlement to service connection for a heart disorder, the 
claim may not be reopened.  



ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim for service connection for a heart 
disorder, diagnosed as Wolff-Parkinson-White syndrome, the 
appeal is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

